EXHIBIT CERTIFICATE OF OWNERSHIP AND MERGER MERGING AUTOCRAFT REMANUFACTURING CORP. INTO AFTERMARKET TECHNOLOGY CORP. (PURSUANT TO SECTION 253 OF THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE) Aftermarket Technology Corp., a Delaware corporation (the “Company"), does hereby certify: FIRST:That the Company is incorporated pursuant to the General Corporation Law of the State of Delaware (the “General Corporation Law”), its Certificate of Incorporation having been filed in the office of the Secretary of State of the State of Delaware on April 25, 1994 under the name “Aftermarket Technologies& Components, Inc.”, which Certificate of Incorporation was (i) amended and restated on July1, 1994 to change the Company’s name to “Aftermarket Technology Corp.” and (ii)restated or amended and restated on June21, 1996, December19, 1996, August 7, 1998 and June 14, 2001.Autocraft Remanufacturing Corp., a Delaware corporation (the “Subsidiary”), is incorporated pursuant to the General Corporation Law, its Certificate of Incorporation having been filed in the office of the Secretary of State of the State of Delaware on February13, 1998 under the name “GM Remanufacturing Corp.”, which Certificate of Incorporation was amended on March6, 1998 to change the Subsidiary’s name to “Autocraft Remanufacturing Corp.” SECOND:That the Company owns all of the outstanding shares of each class of the capital stock of the Subsidiary. THIRD:That the Company, by the following resolutions of its Board of Directors, duly adopted on May13, 2008, determined to merge the Subsidiary with and into the Company pursuant to Section253 of the General Corporation Law on the conditions set forth in such resolutions: WHEREAS, the Company desires to change its name to ATC Technology Corporation pursuant to Section 253(b) of the General Corporation Law (the “Name Change”); WHEREAS, the Company owns all of the outstanding shares of the capital stock of a
